Citation Nr: 1518953	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to August 1971, to include verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a notice of disagreement (NOD) in June 2010.  A statement of the case (SOC) was provided on February 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in March 2012

The Veteran appeared before the undersigned Veterans Law Judge at the RO via a Travel Board Hearing on March 2015.  A copy of the transcript has been associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Board concludes that the Veteran's claim for PTSD actually encompasses a greater claim for an acquired psychiatric disorder, as he has been provided with multiple psychiatric diagnoses throughout the record, to include a mood disorder, as well as initial assessments of PTSD, chronic adjustment reaction, and depression.  As such, the caption on the title page has been amended accordingly.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303(2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination on January 2012.  At this examination, upon a review of the claims file, interview with the Veteran, and application of the criteria under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), the examiner found that the Veteran had a diagnosis of a mood disorder and alcohol dependence.  In regard to PTSD, the examiner found that the Veteran did report stressors from his Vietnam service that would indicate he experienced fear of hostile military or terrorist activity during service in accordance with 38 C.F.R. § 3.304(f).  However, the Veteran did not meet all of the criteria in order to satisfy an actual diagnosis of current PTSD.  The examiner did not provide any opinion regarding whether the Veteran's current diagnosis of a mood disorder was related to the Veteran's military experience.

The Veteran was provided with an additional VA examination on December 2014 in order to afford the Veteran an opportunity to have his symptoms considered under the revised criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  In a December 2014 Supplemental Statement of the Case (SSOC), the RO indicated that the results of this examination revealed that the Veteran did not have any psychiatric diagnoses that were supported under the DSM-V.  It was not indicated if the examiner provided any discussion regarding the prior diagnosis of a mood disorder and its possible etiological relationship to military service.  However, the Board notes that the results of the December 2014 VA examination were not included in the Veteran's electronic claims file.

As it appears that the VA examiners did not afford the Veteran greater consideration for his acquired psychiatric disability, to include a mood disorder in accordance with Clemons, the Board finds that an addendum opinion is necessary to afford such consideration.  Additionally, the examiner should also opine on whether the Veteran's prior psychiatric assessments of record, to include a chronic adjustment reaction and depression, noted in February 2009 and March 2009 VA outpatient treatment records are related to service.  The examiner should take the Veteran's lay statements into account, to include his testimony at the March 2015 Board hearing in which he indicated that he began experiencing symptoms after serving in Vietnam.  

Furthermore, the results of the December 2014 VA PTSD examination must be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The results of the December 2014 VA PTSD examination must be obtained and associated with the file.  

2. Thereafter, obtain an addendum VA opinion to the January 2012 and December 2014 psychiatric VA examinations that addresses whether an acquired psychiatric disorder other than PTSD is related to the Veteran's military service.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 
The examiner should render an opinion, consistent with sound medical judgment, as to the following:  In light of the January 2012 VA examination diagnosis of a mood disorder and diagnoses of chronic adjustment reaction and depression noted in February 2009 and March 2009 VA outpatient treatment records, is it at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its onset in service or is otherwise related to any incident or event of service?  In so opining, the examiner should take the Veteran's lay statements into account, to include his testimony at the March 2015 Board hearing in which he indicated that he began experiencing symptoms after serving in Vietnam.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After the development requested above has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




